DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 1-9 and 16-24 are cancelled. 


Response to Amendment
Amendment filed 6/30/2022 has been entered and fully considered. Claims 1-28 are pending. Claims 1-9 and 16-25 are withdrawn. Claims 10, 11 and 26 are amended. No new matter is added. 
Claims 1-9 and 16-25 are cancelled via Examiner’s Amendment given that claims 10-15 and 26-28 were elected without traverse in the Response to Election/Restriction filed 1/13/2021). 

Response to Arguments
Applicant’s arguments, see REMARKS, filed 6/30/2022, with respect to claim 10 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Applicant argues that Vurlicer teaches that the silica has an average size from about 3-150 millimicrons (e.g., .003 to .150 microns) and thus does not teach the claimed particle size. 
Examiner agrees. A further review of VURLICER shows that the amorphous silica (e.g. Ludox HS-40) (Column 6, lines 1-15) has a particle diameter of 13-14 millimicrons (e.g,. 0.013-0.014 microns) and the remaining amorphous silica (e.g., vitreous silica) (Column 6, lines 26-40) has a particle size of less than 44 microns. Moreover, when using vitreous and crystalline silica, the vitreous silica ranges from 40 to 60 microns (Column 4, lines 30-35). 
While there is a general teaching of the refractory silicas having a particle size between 1-100 microns (Column 4, lines 35-40). This refractory silica, when in embodiments having amorphous silica and crystalline silica (Column 4, lines 1-10), the amorphous silica has a particle size of 40 to 60 microns (Column 4, lines 30-35). 
Thus, the final slurry composition which contains 14.45 wt% amorphous silica (e.g., from the silica flour (calculated by 0.85 x.5 (85 wt% of the 50 wt% of the flour is amorphous silica) x .34 (portion of the flour in the final slurry) and 13.2 wt% amorphous silica (e.g., Ludox HS-40) (calculated by .4 x .33 ( amorphous silica portion of the concentrate in the final slurry)).  When comparing the types of amorphous silica, the amorphous silica from the flower is about 52.2 wt% of the total amorphous silica in the composition, with the remainder being the amorphous silica from the concentrate. This gives a D52.2 of less than 44 microns, or even between 40 and 60 microns, of the primary particles of the amorphous silica. This does not overlap with the claimed D90 of between 1 and 10 microns (or about 90 wt% of the amorphous silica having a particle size of between 1 and 10 microns). 


Allowable Subject Matter
Claims 10-15 and 26-28 are allowed.
The following is an examiner’s statement of reasons for allowance: See Response to Arguments. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
BE 829458A discloses a coating for cast iron molds (Title) using vitreous silica, crystalline silica, graphite and a binder having a pH of greater than 3.5 (Abstract) and a final pH of 8-11. However, BE 829458A does not disclose the amount of amorphous silicon dioxide and that the amorphous silicon dioxide has primary particles with a D90 of between 1 and 10 microns, per se. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745